Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 27, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  156752                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 156752
                                                                    COA: 339350
                                                                    Wayne CC: 01-008682-FC
  WILLIAM L. HUDSON,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 14, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 27, 2018
           d0723
                                                                               Clerk